Appeal by Bankers Trust Company, plaintiff in Action No. 5, as limited by its brief, from so much of an order of the Supreme Court, Queens County, entered January 19, 1976, as granted the branches of the motion of respondent Washington Federal Savings and Loan Association which sought to remove Action No. 5 to Queens County and to have it tried jointly with Actions No. 1 through 4. Order affirmed insofar as appealed from, with $50 costs and disbursements. In our opinion there are sufficient questions of law or fact, common to all actions, to justify a joint trial (see CPLR 602). Appellant has failed to establish that it will be substantially prejudiced by a joint trial. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.